        Case: 3:20-cv-00728-jdp Document #: 86 Filed: 09/22/21 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    SCOTT TOLLIVER,
                              Plaintiff,
         v.                                                       OPINION and ORDER

    NATIONAL CREDIT SYSTEMS, INC.,                                     20-cv-728-jdp

                              Defendant.


        Plaintiff Scott Tolliver is suing defendant National Credit Systems, Inc. under the Fair

Debt Collection Practices Act (FDCPA) for failing to inform credit reporting agencies that he

disputed two debts held by National Credit. Both parties move for summary judgment. Dkt. 47

and Dkt. 58. National Credit challenges Tolliver’s claim on several grounds, including that

Tolliver lacks standing to sue because he hasn’t suffered a concrete injury, that National Credit

didn’t violate the FDCPA because it didn’t receive notice that Tolliver was disputing his debt,

and that any violation was the result of a “bona fide error,” which is an affirmative defense

under the FDCPA. For the reasons explained below, the court will grant National Credit’s

motion for summary judgment and deny Tolliver’s motion.



                                       BACKGROUND

        Tolliver contends that National Credit violated 15 U.S.C. § 1692e(8), which prohibits

debt collectors from “[c]ommunicating or threatening to communicate to any person credit

information which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed.”1 Specifically, Tolliver alleges that his counsel



1
 Tolliver cites other FDCPA provisions in his complaint, see Dkt. 1, ¶ 22, but he relies solely
on § 1692e(8) in his summary judgment briefs, so he appears to have abandoned any other
       Case: 3:20-cv-00728-jdp Document #: 86 Filed: 09/22/21 Page 2 of 13




sent two form letters to National Credit in August 2019 via First Class Mail. He cites copies

of letters addressed to National Credit stating that Tolliver “disputes the debt you are

attempting to collect.” Dkt. 48-3 and Dkt. 48-4. (In fact, Tolliver had two debts with National

Credit, one for approximately $2,900 and the other for $114, both related to past-due rent.

Dkt. 82, ¶¶ 9–11 and Dkt. 85, ¶¶ 1–2.) The letters included Tolliver’s name, address, and

Social Security number, but not his account numbers. Tolliver did not track the letters to

confirm their receipt.

       There is no dispute that National Credit is required under § 1692e(8) to inform credit

reporting agencies when a consumer disputes a debt. And there is no dispute that National

Credit failed to inform any credit reporting agencies that Tolliver’s debts were disputed. But,

according to National Credit, this is because it never received either letter. It has no record of

the letters in its files, and it questions whether Tolliver actually mailed the letters. National

Credit also challenges Tolliver’s claim on several other grounds, including that Tolliver doesn’t

have standing to sue and that it is entitled to the bona fide error defense under 15 U.S.C.

§ 1692k(c).2



legal theory. In any event, the court’s conclusions in this opinion aren’t based on a particular
violation of the FDCPA but rather on the conduct alleged, which is the failure to report a
dispute to a credit reporting agency.
22
  National Credit also contends that the statute of limitations had expired before Tolliver filed
this lawsuit, that Tolliver doesn’t have admissible evidence that any credit reporting agency
reported Tolliver’s debts as not being disputed, and that Tolliver’s debts to National Credit
aren’t covered by the FDCPA because he hasn’t shown that they were incurred for “personal,
family, or household purposes.” Dkt. 59, at 3–5 and Dkt. 68, at 4. The first two contentions
were raised only in National Credit’s opening brief and appear to have been abandoned in its
reply brief. National Credit raised the second contention only in opposition to Tolliver’s
motion for summary judgment, not in support of its own motion. Regardless, the court need
not consider these contentions because National Credit is entitled to summary judgment on
other grounds.


                                                2
       Case: 3:20-cv-00728-jdp Document #: 86 Filed: 09/22/21 Page 3 of 13




                                           ANALYSIS

       For the purpose of this opinion, the court will assume that Tolliver did mail the letters

and that National Credit received them. Even so, the court concludes that National Credit is

entitled to summary judgment because Tolliver hasn’t shown that he has standing to sue. And

even if he did have standing, National Credit would be entitled to the bona fide error defense.

A. Standing

       The first question is whether Tolliver has shown that he has standing to sue, which is

one of the requirements for subject matter jurisdiction. See Hollingsworth v. Perry, 570 U.S. 693,

704 (2013). Standing doctrine requires Tolliver to show that he suffered an injury in fact that

is both fairly traceable to the challenged conduct of the defendant and likely to be redressed

by a favorable judicial decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992). In

this case, National Credit contends that Tolliver hasn’t demonstrated an injury in fact, which

the Supreme Court has defined as “an invasion of a legally protected interest” that is “concrete

and particularized” and “actual or imminent, not conjectural or hypothetical.” Id. at 560

(internal quotation marks omitted). As with any other factual proposition, the plaintiff must

prove standing with specific facts at the summary judgment stage. Id. at 561.

       Tolliver doesn’t contend that National Credit’s failure to inform credit reporting

agencies of his dispute caused him financial harm, such as a denial of credit or even a lower

credit score. Instead, he says that four other injuries give him standing: (1) the risk of financial

harm caused by inaccurate information on his credit report; (2) the “reputational harm” caused

by National Credit communicating erroneous information to credit reporting agencies;

(3) emotional distress; and (4) time and “resources” expended because of National Credit’s

violation of the FDCPA.


                                                 3
       Case: 3:20-cv-00728-jdp Document #: 86 Filed: 09/22/21 Page 4 of 13




       1. Risk of financial harm

       Tolliver’s first alleged injury rests on Evans v. Portfolio Recovery Associates, LLC, which

also involved plaintiffs asserting a claim under § 1692e(8). 889 F.3d 337 (7th Cir. 2018). The

court of appeals held that the plaintiffs had standing because they faced “a real risk of financial

harm caused by an inaccurate credit rating.” Id. at 345 (quoting Sayles v. Advanced Recovery Sys.,

Inc., 865 F.3d 246, 250 (5th Cir. 2017)).

       The court isn’t persuaded that Tolliver can rely on Evans to prove standing in this case.

As an initial matter, the Supreme Court recently questioned whether a risk of harm is enough

to show an injury in fact in a suit such as this one that doesn’t seek injunctive relief. See

TransUnion LLC v. Ramirez, 141 S. Ct. 2190, 2210–11 (2021). In Ramirez, multiple classes of

consumers contended that they had standing because of TransUnion’s misuse of their credit

reports. One group of plaintiffs alleged that their credit reports were inaccurate, but they didn’t

adduce evidence that TransUnion had shared the reports with a third party. Instead, the

plaintiffs said that inaccurate information in TransUnion’s “internal credit files exposed them

to a material risk that the information would be disseminated in the future to third parties,”

and that such a risk qualified as an injury fact. Id. at 2210.

       The Court was dubious of the plaintiffs’ argument. It considered “persuasive”

TransUnion’s “argument that in a suit for damages, the mere risk of future harm, standing

alone, cannot qualify as a concrete harm—at least unless the exposure to the risk of future harm

itself causes a separate concrete harm.” Id. at 2210–11. Ultimately, the Court did not need to

decide the issue because it concluded that the plaintiffs “did not factually establish a sufficient

risk of future harm to support Article III standing” for any type of relief. Id. at 2212.




                                                4
        Case: 3:20-cv-00728-jdp Document #: 86 Filed: 09/22/21 Page 5 of 13




       The Supreme Court did not expressly overrule Evans, so this court is still bound by that

decision until the court of appeals revisits it. See Brief for Appellee, Webster v. Receivables

Performance Management, LLC, No. 21-1299 (7th Cir. Aug. 11, 2021), available at 2021 WL

3701128 (asking court to overturn Evans in light of Ramirez). But even Evans did not hold that

a violation of § 1692e(8) is an injury in fact in and of itself. Rather, “the Evans court made

clear that it is not enough that the statutory violation presented a risk of harm—the plaintiff

has to explicitly allege a risk of concrete harm.” Markakos v. Medicredit, Inc., 997 F.3d 778, 786

(7th Cir. 2021) (Rovner, J., concurring). See also Casillas v. Madison Ave. Assocs., Inc., 926 F.329,

333 (7th Cir. 2019) (“[T]he fact that Congress has authorized a plaintiff to sue a debt collector

who fails to comply with any requirement of the Fair Debt Collection Practices Act does not

mean that [the plaintiff] has standing.” (internal quotation marks, citations, and alterations

omitted). And, “at the summary judgment stage, . . . a party can no longer rest on mere

allegations, but must set forth by affidavit or other evidence specific facts.” Clapper v. Amnesty

Int’l USA, 568 U.S. 398, 411–12 (2013) (internal quotation marks and alterations omitted).

       In Evans, the plaintiffs alleged that their credit scores were lowered as a result of the

defendant’s conduct, which, in turn, created a risk of financial harm. 889 F.3d at 345–46.

District courts applying Evans have likewise required the plaintiff to show some change in the

plaintiff’s status beyond the bare violation of the law. See, e.g., Anderson v. I.C. Sys., Inc., No.

20-cv-263-jdp, 2021 WL 1392997, at *3 (W.D. Wis. Apr. 13, 2021) (plaintiff had standing

under Evans because he presented evidence that the defendant’s conduct lowered his credit

score); Maxwell v. L. Off. of Jennifer McCoy, P.C., No. 120CV03239DLPJPH, 2021 WL

3741999, at *7 (S.D. Ind. Aug. 23, 2021) (plaintiff would have standing under Evans if the

defendant’s violation of § 1692e(8) “affected her credit”). In this case, Tolliver hasn’t adduced


                                                 5
       Case: 3:20-cv-00728-jdp Document #: 86 Filed: 09/22/21 Page 6 of 13




any evidence that National Credit’s failure to notify Experian about his dispute adversely

affected his credit or otherwise created a risk of financial harm. Rather, he rests on the inherent

risk of harm in any violation of § 1692e(8). That’s not enough under Evans or Ramirez, so

Tolliver doesn’t have standing on the basis of a risk of financial harm.

       2. Reputational harm

       Tolliver next contends that he suffered a “reputational harm” like the one that the

Supreme Court found to be sufficient for a different group of plaintiffs in Ramirez. In that case,

TransUnion provided third parties with credit reports that labeled some of the class members

as potential terrorists, drug traffickers, or serious criminals. Ramirez, 141 S. Ct. at 2209. That

was sufficient for standing, the Court reasoned, because false or misleading statements “of this

kind” bear “a close relationship” to the harm associated with the tort of defamation. Id. Tolliver

contends that his injury is like the one in Ramirez because National Credit “disseminated

erroneous financial information to a third party, namely Experian, the credit reporting agency.”

Dkt. 64, at 5.

       Tolliver’s attempt to analogize his injury to the one in Ramirez is simply a repackaging

of his previous contention that a bare violation of § 1692e(8) is itself an injury in fact. He

doesn’t cite any cases decided before or after Ramirez that recognized a failure to report a

dispute as a “reputational harm” that provides standing to sue. Evans relied solely on the risk

of financial harm. Other courts considering standing for violations of § 1692e(8) have taken

the same approach.3 And that makes sense. A credit reporting agency’s belief that a debt isn’t


3
 See, e.g., Sayles, 865 F.3d at 250; Bassett v. Credit Bureau Servs., Inc., No. 8:16CV449, 2021
WL 3579073, at *3 (D. Neb. Aug. 13, 2021); Scaife v. Nat’l Credit Sys., Inc., No. 1:20-CV-
00379-CLM, 2021 WL 1610620, at *4 (N.D. Ala. Apr. 26, 2021); Foster v. AFNI, Inc., No.
2:18-CV-12340-TGB, 2020 WL 1531651, at *4 (E.D. Mich. Mar. 31, 2020); Arellano v.
Virtuoso Sourcing Grp., LLC, No. 17-CV-00681-H-WVG, 2017 WL 3993959, at *3 (S.D. Cal.

                                                6
       Case: 3:20-cv-00728-jdp Document #: 86 Filed: 09/22/21 Page 7 of 13




disputed can’t be equated with a third-party business’s belief that a consumer is a terrorist or

criminal.

       Defamation is generally limited to a communication that “tends so to harm the

reputation of another as to lower him in the estimation of the community or to deter third

persons from associating or dealing with him.” Restatement (Second) of Torts § 559. In this

case, the only “third person” that Tolliver alleges obtained the information at issue was

Experian. As a credit reporting agency, Experian will not be “deterred” from dealing with

Tolliver regardless of whether his debts are disputed. Tolliver doesn’t identify any interest that

he has in his reputation with a credit reporting agency other than the agency’s determination

of his credit score. So any reputational harm in this context is same as the risk of financial

harm. Because Tolliver hasn’t adduced evidence that his credit score was affected by National

Credit’s failure to report his dispute, he has no basis to assert that his “reputation” with

Experian was harmed.

       3. Emotional distress

       Tolliver includes one sentence in his brief stating that National Credit’s failure to report

his dispute “caused Mr. Tolliver to be frustrated, distressed, and alarmed at the prospect of

having his private financial information transmitted to a third party who is a credit reporting

agency.” Dkt. 64, at 5. This alleged injury fails for two reasons. First, Tolliver cites no evidence

supporting the statement in his brief, so the court can’t consider it. See Box v. A & P Tea Co.,

772 F.2d 1372, 1379 n.5 (7th Cir. 1985). Second, being “confused and aggravated” because




Sept. 11, 2017).


                                                 7
        Case: 3:20-cv-00728-jdp Document #: 86 Filed: 09/22/21 Page 8 of 13




of misinformation that violates the FDCPA isn’t itself an injury in fact, in the absence of other,

concrete harm. Markakos, 997 F.3d at 781.

       4.   Time and resources

       Tolliver’s declaration includes the following sentence: “I had to spend my limited time,

gasoline, wear and tear on my vehicle, and other limited resources to handle the Defendant’s

failure to dispute the account at issue in this matter.” Dkt. 55, ¶ 10. But Tolliver doesn’t explain

how he used his time and resources to “handle” National Credit’s alleged failure. For example,

he doesn’t say that he tried to contact National Credit himself after it failed to acknowledge

his counsel’s letters, and he doesn’t identify any particular action he took to fix the mistake.

His testimony is simply too vague to support standing at the summary judgment stage.

Daugherty v. Page, 906 F.3d 606, 611 (7th Cir. 2018) (“Summary judgment is not a time to be

coy: conclusory statements not grounded in specific facts are not enough.” (internal quotation

marks and alterations omitted)).

       In his reply brief, Tolliver suggests that he is referring to time spent on this lawsuit. See

Dkt. 76, at 9 (“Mr. Tolliver testified that he had read the civil Complaint prepared by his

attorney.”). But if this lawsuit is an “injury,” it is self-inflicted. National Credit didn’t require

Tolliver to file this case. See Am. Soc. for Prevention of Cruelty to Animals v. Feld Ent., Inc., 659

F.3d 13, 25 (D.C. Cir. 2011) (“[D]iversion of resources to litigation or to investigation in

anticipation of litigation is considered a ‘self-inflicted’ budgetary choice that cannot qualify as

an injury in fact for purposes of standing.”); Parvati Corp. v. City of Oak Forest, Ill., 630 F.3d

512, 517–18 (7th Cir. 2010) (injury arising from litigation decision is self-inflicted and

therefore not fairly traceable to the defendant’s conduct). If time spent on a lawsuit were

enough to provide standing for the same lawsuit, then a plaintiff would have standing in every


                                                 8
       Case: 3:20-cv-00728-jdp Document #: 86 Filed: 09/22/21 Page 9 of 13




case. That’s not the law, so the court concludes that Tolliver has failed to show that he has

standing to sue.

B. Bona fide error defense

       Even if Tolliver had standing to sue, the court would grant summary judgment to

National Credit on its affirmative defense. Under § 1692k(c), “[a] debt collector may not be

held liable in any action brought under this subchapter if the debt collector shows by a

preponderance of evidence that the violation was not intentional and resulted from a bona fide

error notwithstanding the maintenance of procedures reasonably adapted to avoid any such

error.” Assuming that National Credit received one or both of Tolliver’s letters, there is no

dispute that National Credit’s failure to report Tolliver’s dispute was unintentional and the

result of a bona fide error. Tolliver alleges that National Credit lost the letters, not that it

destroyed or hid them. So the question is whether National Credit maintained “procedures

reasonably adapted to avoid” losing mail in August 2019. Section 1692k(c) is an affirmative

defense, so it is National Credit’s burden to prove by a preponderance of the evidence that it

has satisfied the requirements of the defense.

       National Credit explained its procedures in testimony provided by Ron Sapp (the vice

president of operations), along with Velda Bonds (the office manager) and Denise Dukes (a

receptionist). Bonds and Dukes were the primary employees involved with screening the mail

in August 2019, and both of them had been in their positions for more than 10 years. Dkt. 85,

¶¶ 14, 24.

       First, Dukes went to the post office at approximately 9:40 a.m. to pick up the mail,

which was placed in tubs. She carried the tubs to her car and drove to National Credit, where

she would deliver the tubs directly to Bonds. Dkt. 85, ¶¶ 25–28.


                                                 9
       Case: 3:20-cv-00728-jdp Document #: 86 Filed: 09/22/21 Page 10 of 13




       Second, Bonds opened and sorted the mail. She placed the envelopes in different stacks,

including a stack for correspondence from debtors. Dkt. 50 (Bonds Dep. 29:14–30:7).

       Third, Bonds opened the envelopes and reviewed each letter for an account number. If

the letter included that number, she wrote it on the top of the letter. If it didn’t, she tried to

identify the account by the debtor’s Social Security number, address, or name, depending on

what information was included with the letter. If she still couldn’t identify the account, she

put the letter in a separate stack for later review. Id. at 30:20–31:18.

       Fourth, if Bonds could identify the account, she delivered the letter to another employee

for scanning into National Credit’s system. As of August 2019, that employee had been with

the company for more than 20 years. After scanning, the letter would be delivered to an

employee to respond to the letters. Id. at 33:20–36:6.

       Fifth, if Bonds was unable to identify the account, she sent a letter back to the debtor

asking for more information. Id. at 37:15–38:1. In the meantime, the debtor’s letter was stored

in a locked cabinet. Id. at 45:5–10. If there was no return address on the letter, it was scanned

and placed into an electronic file for “unidentified” letters. Id. at 44:16–20.

       Sixth, if Bonds didn’t receive a new letter from the debtor with more information, the

original letter was scanned into the “unidentified” file, and the hard copy was shredded. Id. at

46:1–14. During any point in this process, Bonds placed the mail in a locked cabinet when she

was away from her desk. Dkt. 85, ¶ 28. Only Bonds and Sapp had the key to the cabinet. Id.

       Tolliver identifies no problems with National Credit’s procedures, and he identifies no

steps that he would add or subtract. In fact, National Credit’s procedures appear to be similar

to those discussed in Williams v. Enhanced Recovery Co., LLC, which Tolliver cites as a model for

what mail handling procedures should be. No. 18-CV-03699-HSG, 2019 WL 3817867, at *3


                                               10
       Case: 3:20-cv-00728-jdp Document #: 86 Filed: 09/22/21 Page 11 of 13




(N.D. Cal. Aug. 14, 2019). But Tolliver points out that the procedures in Williams were in

writing, and he contends that National Credit’s procedures aren’t reasonable because they

aren’t written down.

       Putting procedures in writing can help ensure that the procedures are consistently

followed, particularly when the procedures are complicated or many employees are responsible

for implementing them. For this reason, written procedures are a best practice. But the text of

§ 1692k(c) doesn’t equate “reasonable” with “written.” If Congress had wanted to impose a

requirement that all procedures be in writing, it could have said so in the statute. So the lack

of written procedures is a factor that the court may consider under § 1692k(c), but the court

cannot read a writing requirement into the statute.

       Tolliver cites VanHuss v. Rausch, Sturm, Israel, Enerson & Hornik, No. 16-cv-372-slc, 2017

WL 1379402 (W.D. Wis. Apr. 14, 2017), Isham v. Gurstel, Staloch & Chargo, P.A., 738 F. Supp.

2d 986 (D. Ariz. 2010), and Carrigan v. Central Adjustment Bureau, Inc., 494 F. Supp. 824 (N.D.

Ga. 1980), for the proposition that procedures are per se unreasonable if they aren’t in writing.

But the problems in each of those cases went beyond the lack of written procedures. In each

case, the debt collector hadn’t identified any procedure, written or otherwise, on matters that

were relevant to the error at issue. VanHuss, 2017 WL 1379402, at *7; Isham, 738 F. Supp. 2d

at 1000; Carrigan, 494 F. Supp. at 827. So these cases aren’t instructive.

       In this case, National Credit’s procedures for preventing the loss of mail are relatively

simple, and only two experienced employees were primarily responsible for implementing those

procedures at the time relevant to this case. And Tolliver doesn’t identify how written

procedures would have made a difference. Under those circumstances, the court isn’t persuaded

that National Credit’s procedures aren’t reasonable simply because they aren’t in writing.


                                               11
       Case: 3:20-cv-00728-jdp Document #: 86 Filed: 09/22/21 Page 12 of 13




       Tolliver also raises two other issues that he says are relevant to the reasonableness of

National Credit’s procedures. First, he says that two witnesses did “not agree on the employees

involved in handling the mail.” Dkt. 64, at 15. But the testimony Tolliver cites isn’t

inconsistent. The first witness testified about the employees who “would’ve been associated

with this particular case.” Dkt. 49 (Sapp Dep. 95:11–15). The second witness testified

generally about “the people working in the clerical department.” Dkt. 51 (Dukes Dep. 33:13–

23).

       Second, Tolliver says that the area where Bonds opened the mail wasn’t secure, citing

Dukes’s testimony that the room was “large,” “open,” and had “a lot” of employee traffic from

two departments. Dkt. 76, at 15. But it’s undisputed that the mail was in a locked cabinet

whenever Bonds wasn’t present, so the court isn’t persuaded that the size of the room shows

that National Credit’s mail handling procedures weren’t reasonable.

       National Credit’s mail handling procedures are reasonable on their face, and Tolliver

hasn’t identified any additional procedures National Credit should have adopted to prevent

the loss of mail. So even if Tolliver had standing to sue, the court would grant summary

judgment to National Credit on its affirmative defense.



                                           ORDER

       IT IS ORDERED that defendant National Credit Systems, Inc.’s motion for summary

judgment, Dkt. 58, is GRANTED, and plaintiff Scott Tolliver’s motion for summary judgment,




                                              12
       Case: 3:20-cv-00728-jdp Document #: 86 Filed: 09/22/21 Page 13 of 13




Dkt. 47, is DENIED. This case is DISMISSED for lack of subject matter jurisdiction. The clerk

of court is directed to enter judgment in National Credit’s favor and close this case.

       Entered September 22, 2021.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               13
